Citation Nr: 0612108	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-26 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
of the back and if so, whether the reopened claim should be 
granted.
	

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1953 to December 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  In an unappealed April 1979 rating decision, the RO 
denied service connection for a disorder of the back.

2.  The evidence associated with the claims file subsequent 
to the April 1979 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim for service connection for a 
disorder of the back.

3.  A chronic back disorder was not present in service, 
arthritis of the back was not manifested within one year of 
the veteran's discharge from service, and the veteran's 
current back disorder is not etiologically related to 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2005).



2.  A back disability was not incurred in or aggravated by 
active duty, and the incurrence or aggravation of arthritis 
of the back during active duty may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a back disability.  
Although the RO granted reopening of the claim and 
adjudicated the reopened claim on the merits, the Board must 
determine on its own whether the claim should be reopened 
because this is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted].

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  
Dingess v. Nicholson, NO. 01-1917 (U.S. Vet. App. March 3, 
2006) (Hartman, No. 02-1506).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim.  
Therefore, no further development under the VCAA is required 
with respect to the claim to reopen.  With respect to the 
reopened claim, the record reflects that in December 2002, 
prior to its initial adjudication of the claim, the RO sent 
the veteran a letter informing of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence in support of his claim, and the evidence 
that he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although this letter did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
submit such evidence or provide the RO with the information 
and any authorization necessary for the RO to obtain the 
evidence on his behalf.  Therefore, the Board believes that 
he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

The letter provided adequate notice with respect to the 
evidence necessary to establish entitlement to service 
connection, but did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  As explained below, the Board has determined 
that service connection is not warranted for the veteran's 
back disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been provided an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding, available evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  


Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Analysis

In an unappealed rating decision of April 1979, a prior 
denial of service connection for back disability was 
continued.  The evidence then of record included competent 
evidence of a current disability and competent evidence of an 
in-service injury.  Upon examination by VA in March 1975, the 
veteran was diagnosed with degenerative arthritis of the 
lumbosacral spine.  Service medical records dated in August 
1955 show that the veteran was treated for acute back pain 
and that he reported a 2 or 3 year history of back pain.  The 
records show that the veteran was returned to full duty after 
approximately eight or nine days and continued on active duty 
for sixteen additional months without any further complaints 
or findings relative to a back disorder noted.  Furthermore, 
the veteran's discharge examination disclosed that his back 
was normal.  At the time of the April 1979 denial, there was 
no medical evidence of a nexus between the veteran's current 
back disability and his military service.  

The evidence received after the April 1979 decision includes 
a nexus opinion of R.W.H., M.D., dated in September 2002 and 
a nexus opinion of R.N.A., M.D., dated in October 2002.  
These opinions are not cumulative or redundant of the 
evidence previously of record, as the record previously 
contained no medical nexus opinion.  They also relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
that the veteran's current back disability is a result of an 
in-service injury.  Moreover, they are sufficiently 
supportive of the claim to raise a reasonable possibility of 
substantiating the claim.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for a back disability is reopened.

Reopened Claim 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Initially, the Board notes that there is medical evidence of 
a current disability.  In March 2004 a VA medical examiner 
diagnosed the veteran with lumbar stenosis, a condition of 
the back for which he was also treated in 2002 by a private 
physician.  As discussed above, the veteran was also 
diagnosed in 1975 by a VA medical examiner with arthritis of 
the lumbosacral spine.  

The service medical records do not indicate that the veteran 
sustained a specific injury to his back in service but they 
do show that the veteran was treated for approximately nine 
days in August 1955 for acute back pain.  However, the 
discharge diagnosis at that time was psychogenic 
musculoskeletal reaction.  No back pathology or disorder was 
identified in August 1955 or during the remainder of the 
veteran's active duty.  Furthermore, the report of the 
veteran's discharge examination conducted in October 1956 
shows that his back was found to be normal.  Therefore, it is 
clear that service medical records do not establish the 
presence of a chronic back disorder.  

There is no medical evidence documenting the presence of a 
back disorder until many years following the veteran's 
discharge from service.  With respect to whether the 
veteran's current back disability is etiologically related to 
service, the record contains three medical opinions 
addressing this question.  A March 2004 VA opinion is 
definitively negative with respect to a relationship between 
the veteran's current back disability and his military 
service.  After a thorough review of all the medical evidence 
of record, including the notes from the veteran's 
hospitalization in 1955, the VA medical examiner was of the 
opinion that the veteran "had a febrile illness with some 
back pain, which was manifested as some leg weakness but 
which the neuro findings were described a[s] psychologically 
based rather than physically based [and] [g]iven that, it is 
unlikely that that injury led to the current condition."  

R.N.H., M.D. states in a September 2002 opinion that the 
condition the veteran was diagnosed with is a "chronic 
condition that took many, many years to develop.... [and] it is 
more likely than not that the initiating event which set the 
process in motion ...relates to his injury back when he was in 
[service].

R.N.A., M.D. who claims to have been treating the veteran 
since June 2001, states in an October 2002 opinion that the 
veteran "has suffered from symptoms of spinal stenosis.... 
[and] [s]tudies have revealed severe compression of his 
lumbar spine.  R.N.A. also states that "[i]t is suspected 
that injuries sustained during active duty time ... caused 
progression of these problems."

The Board has determined that the opinions of R.N.H. and 
R.N.A. are of limited probative value because neither opinion 
is properly supported and there is no indication that either 
physician reviewed the veteran's service medical records 
before rendering his opinion.  R.N.H. did not allege that he 
has been treating the veteran since his discharge from 
service in 1956 and R.N.A. admits that he did not begin 
treating the veteran until June 2001, approximately one year 
before he wrote his opinion.  It appears that both opinions 
are primarily based on history provided by the veteran, 
rather than a review of the veteran's pertinent medical 
history.  

The Board has found the March 2004 VA medical opinion to be 
persuasive because the opinion was rendered following a 
review of the veteran's complete medical history and the 
physician properly supported the opinion by noting that 
service medical records revealed that the veteran's back pain 
was determined to be psychogenic, as opposed to the result of 
injury.  

Also of record is a June 2003 statement from a friend of the 
veteran, which indicates that the veteran was bed-ridden when 
he visited him in 1958 in a VA medical facility in Tupper 
Lake, New York.  However, the veteran's friend did not 
identify the condition resulting in the veteran's bed-ridden 
status and, in any event, as a layperson, he is not competent 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board notes that the veteran contends that he was treated 
extensively for a back condition at the Sunmount Veterans 
Hospital in Tupper Lake, New York between 1956 and 1958, 
including an impatient stay in 1958.  However, after diligent 
efforts, the RO was unable to locate or obtain copies of any 
such treatment records and therefore, the Board must assume 
that the records do not exist.  Consequently, any evidence of 
the veteran being treated at the veterans' hospital in Tupper 
Lake is limited to the veterans own statements.  As a 
layperson, the veteran is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
id.  Therefore, the veteran's statements regarding his 
condition and diagnosis while a patient in the Tupper Lake 
facility are not considered probative evidence of a medical 
nexus.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Reopening of the claim for service connection for back 
disability is granted.

Service connection for a back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


